Case 8:20-cv-00043-SB-ADS Document 190-49 Filed 05/14/21 Page 1 of 5 Page ID
                                 #:3166




 Summary Judgment Ex. 7b
Case 8:20-cv-00043-SB-ADS Document 190-49 Filed 05/14/21 Page 2 of 5 Page ID
                                 #:3167
Case 8:20-cv-00043-SB-ADS Document 190-49 Filed 05/14/21 Page 3 of 5 Page ID
                                 #:3168
Case 8:20-cv-00043-SB-ADS Document 190-49 Filed 05/14/21 Page 4 of 5 Page ID
                                 #:3169
Case 8:20-cv-00043-SB-ADS Document 190-49 Filed 05/14/21 Page 5 of 5 Page ID
                                 #:3170
